DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claims 1-9, 13, 15-34 36-46, 48 and 53-55 are pending in response to the Amendment of 11/19/2021. Claim 53 is withdrawn since it is drawn to non-elected subject matter.
Claims 1-9, 13, 15-34 36-46, 48 and 54-55 are now examined.
Claim Rejections - 35 USC § 112
The rejection of claims 5-7, 23, and 47 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is withdrawn in response to Applicant’s amendment to the claims filed 08/05/2022.
The rejection of claim 35 under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, is withdrawn in response to Applicant’s cancellation of this claim in the amendment filed 08/05/2022.
Claim Rejections - 35 USC § 102
The rejection of claim(s) 1-2, 34-35 and 46-47 under pre-AIA  35 U.S.C. 102(b) as being anticipated by Benoit et al. (WO2008/096321A1), is withdrawn in response to Applicant’s amendment of these claims to recite the limitations of original claims 5 and 10.
Claim Rejections - 35 USC § 103
The rejection of claims 1-9, 13, 15-34 36-46, and 48 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Benoit et al. WO2008/096321A1 and Baumhof et al. (WO2013/113502A1) in view of Kowalska et al. (US2011/0092574A1), is withdrawn in response to Applicant’s amendment to the claims to recite wherein the nanoparticles have an average diameter in range of from about 250 nm to about 700 nm, wherein the charge ratio (positive to negative) is between 1:1.2 and 1:2, and wherein the PDI is 0.5 or less.  Benoit et al., the primary reference teaches nanocapsules that are: Nanocapsules of the invention may have an average size in diameter of at least 40 nm in diameter, and in particular ranging from 50 to 200 nm, in particular ranging from 55 to 155 nm and more particularly ranging from 90 to 110 nm in diameter.  The cited references do not provide motivation for producing particles that are from about 250 nm to about 700 nm, comprising the positive to negative charge ratio, or the PDI recited in the instant claims.  Additionally, Applicants have discovered that the pharmaceutical composition according to the present invention deliver RNA with high spleen selectivity, see Example 15 and Figures 36-38. 
Election/Restrictions
Claims 1-9, 13, 15-34 36-46, 48 and 54-55 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claim 53, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, Group III, claim 53, is hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 08/19/2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Conclusion
Claims 1-9, 13, 15-34 36-46, 48, and 53-55 are allowable over the prior art searched.


















Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANET L EPPS-SMITH whose telephone number is (571)272-0757.  The examiner can normally be reached on M-F, 10:00 AM-6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached on 5712728507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JANET L EPPS -SMITH/Primary Examiner, Art Unit 1633